Citation Nr: 0032073	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  96-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen an administrative decision addressing the character of 
the appellant's discharge from military service.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's request to have the 
character of his discharge amended to make him eligible for 
VA benefits.  The appellant subsequently perfected an appeal 
of that decision.  A video conference hearing on this claim 
was held on May 22, 2000, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the RO originally addressed the 
character of the appellant's discharge in a February 1981 
decision in which it determined that his undesirable 
discharge pursuant to a clemency discharge served as a bar to 
his eligibility to VA benefits.  The appellant sought to 
reopen this determination, and in a February 1999 
Supplemental Statement of the Case, the RO concluded that new 
and material evidence sufficient to reopen his claim had been 
submitted, and denied his claim on the merits.  However, 
despite the RO's conclusion that the claim is reopened, the 
Board must make its own evaluation of the evidence to 
determine if new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Accordingly, the Board finds that this claim is properly 
characterized as a petition to reopen the decision 
characterizing his discharge as other than honorable.  Id.  
Because the RO evaluated the appellant's claim based on the 
entire record de novo, the appellant is not prejudiced by the 
Board's action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In June 2000 the appellant submitted additional evidence to 
the Board without a written waiver of his right to initial RO 
review.  See 38 C.F.R. § 20.1304(c) (2000).  However, upon 
reviewing the evidence, the Board notes that it is 
essentially duplicative of evidence already of record, and 
therefore, the appellant is not prejudiced by the Board's 
adjudication of this claim without first remanding it back to 
the RO for review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  In a February 1981 RO administrative decision, the 
appellant's period of service from January 1968 to February 
1975 was found to be not valid for VA benefits purposes based 
on the appellant's undesirable clemency discharge, and no 
appeal of this decision was perfected.  

3.  The evidence received subsequent to February 1981, to 
include lay statements and medical evidence, is relevant to 
the issue and has not been previously submitted, and when 
reviewed in conjunction with the evidence that had been 
previously submitted it is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The appellant enlisted in the United States Marine Corps 
in January 1968 for a four year period, and served in combat 
in the Republic of Vietnam from September 1968 to October 
1969.

5.  On January 5, 1970, the appellant was designated as on 
unauthorized absence, and was declared a deserter on February 
24, 1970.

6.  On January 14, 1973, the appellant surrendered, after 2 
years, 11 months, and 12 days of unauthorized absence.

7.  On January 19, 1973, the appellant was again designated 
as on unauthorized absence.

8.  The appellant's active military service was terminated in 
February 1975 pursuant to a clemency discharge under which it 
was classified as under other than honorable conditions and 
he was furnished with an Undesirable Discharge Certificate.

9.  The appellant's clemency discharge from military service 
was the result of a period of unauthorized absence for 2 
years and 22 days beginning on January 19, 1973, for which 
offense he agreed to a clemency discharge in lieu of a court 
martial.

10.  There were no compelling circumstances to warrant the 
claimant's prolonged period of absence without official leave 
(AWOL) beginning on January 19, 1973.

11.  There is no competent evidence of record that the 
veteran was insane on January 19, 1973, or over the course of 
the ensuing 2 years and 22 days.


CONCLUSIONS OF LAW

1.  The RO's February 1981 decision, wherein the appellant's 
period of service from January 1968 to February 1975 was 
determined to be not valid for VA benefits purposes, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 
3.104(a) (2000).

2.  The evidence received subsequent to the February 1981 
decision is new and material, and serves to reopen the 
appellant's claim regarding whether the character of his 
discharge from military service served as a bar to VA 
benefits.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The character of the appellant's discharge from service 
is a bar to VA benefits. 38 U.S.C.A. §§ 101(2), 101(18), 5303 
(West 1991); 38 C.F.R. §§ 3.12, 3.354 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen the appellant's claim regarding whether the character 
of his discharge is a bar to VA benefits.

Initially, the Board notes that, pursuant to prior case law, 
because the appellant has no period of valid active military 
service he never established the threshold status of 
"claimant" and therefore he could not submit a claim for 
veterans benefits, and there was no finally denied claim 
which could be reopened under 38 U.S.C.A. § 5108 (West 1991).  
See Laruan v. West, 11 Vet. App. 80, 83 (1998); Sarmiento v. 
Brown, 7 Vet. App. 80, 83-84 (1994); Aquilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  However, while the appellant's 
claim was pending, 38 U.S.C.A. § 5107 was amended, effective 
for all pending claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ 
(Nov. 9, 2000) (to be codified as amended at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126).  Among other 
changes, for purposes of Chapter 51 of title 38, United 
States Code, this amendment defined claimants as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary." See 
VCAA, § 2 (to be codified as amended at 38 U.S.C. § 5100).  
Under this new definition of claimant, the Board finds that 
the appellant, who is "applying for a benefit under the laws 
administered by the Secretary" qualifies as a claimant, and 
his petition to reopen is properly adjudicated under the 
provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 
(2000).  See generally Trilles v. West, 13 Vet. App. 314 
(2000) (widow who forfeited her right to VA benefits due to 
fraud was entitled to have her petition to reopen considered 
pursuant to 38 U.S.C.A. § 5108 despite her lack of claimant 
status).  The statute also broadens the statutory duty to 
assist.   

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In the present case, the duty to assist has been satisfied, 
all relevant evidence identified by the appellant has been 
obtained.  While medical records for the period while the 
veteran was on unauthorized absence in Canada are not of 
record, both appellant and counsel have testified that all 
attempts to obtain these records have been unsuccessful, and 
the Board finds that remanding to obtain these records would 
be futile.  Consequently, since all development has been 
completed, the appellant is not prejudiced by the Board's 
adjudication of his claim without remanding to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the appellant's undesirable clemency 
discharge was initially determined to be a bar to VA benefits 
in a February 1981 RO decision.  This decision stands as the 
last final decision on this issue.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Pursuant to the 
applicable regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The presumption of credibility, however, does not 
include any presumption of competence.  See King v. Brown, 5 
Vet. App. 19 (1993).

The evidence of record prior to the RO's February 1981 
decision consists of the appellant's service medical records, 
the documents relating to his undesirable clemency discharge, 
the April 1980 findings of a United States Department of the 
Navy Discharge Review Board addresses the appellant's request 
to have his discharge upgraded, the appellant's testimony at 
an October 1980 hearing at the RO regarding his psychiatric 
symptoms and condition since his return from Vietnam, and a 
December 1980 private medical statement indicating that he 
has been depressed with emotional turmoil since his return 
from Vietnam, and that he described anxieties and tensions 
which rendered him incapacitated in most serious endeavors.  

The evidence submitted since February 1981 includes a 
statement from a nurse at the North Little Rock Vet Center 
asserting that the appellant had been treated since 1981 with 
readjustment problems from his Vietnam experiences; treatment 
records from the Vet Center from 1981 to 1991 which primarily 
discuss his attempts to upgrade his discharge; multiple lay 
statements from friends, neighbors, and family addressing the 
change in the appellant's behavior after his return from 
Vietnam; statements by the appellant concerning his state of 
mind in 1970 and his psychiatric symptoms; February 1984 and 
June 1996 decisions by the United States Navy Board for 
Correction of Naval Records denying the appellant's request 
for an upgrade of his discharge; testimony of the appellant 
at an April 1996 hearing before the RO and a June 2000 
hearing before a member of the Board; and two 1996 statements 
by a private physician diagnosing the appellant with post 
traumatic stress disorder (PTSD) and asserting that the 
appellant's emotional disease rendered him unable to "make 
the adjustments necessary to deal without the demands of 
functioning on his post."

The Board finds that the evidence submitted since February 
1981 is sufficient to reopen the appellant's claim of whether 
the character of his discharge serves as a bar to VA 
benefits.  The evidence is new, in that it has not previously 
been submitted to the record or cumulative of prior evidence, 
and it is relevant to the issue at hand, particularly the 
1996 medical statements addressing the appellant's mental 
state.  Accordingly, the appellant's petition to reopen his 
claim of whether the character of his discharge serves as a 
bar to VA benefits is granted.

2.  Whether the character of the appellant's discharge serves 
as a bar to VA benefits, and if so, whether he was insane at 
the time of the offenses that caused the discharge.

a.  Factual Background

The appellant enlisted in the United States Marine Corps in 
January 1968 at age 17, for a four year period to terminate 
in January 1972.  In September 1968 he was sent to Vietnam 
for approximately 13 months.  His military occupational 
specialty was rifleman, and his DD Form 214 shows that he 
received the Combat Action Ribbon, Vietnam Service Medal with 
one star, the Vietnam Campaign Medal, and the National 
Defense Service Medal.  Naval records indicate that he 
participated in a total of 10 in-country operations while in 
Vietnam.  Upon his return to the United States he was 
assigned to Camp Lejeune, in North Carolina, and on January 
22, 1970, was determined to be on unauthorized absence.  On 
February 24, 1970, he was declared a deserter.  At this time 
he deserted, he had completed 2 years and 21 days of active 
service.  On January 14, 1973, he surrendered to the 
military, and on January 19, 1973, once again went on 
unauthorized absence.  In February 1975 he reported to Fort 
Benjamin Harrison for a clemency discharge.  The documents 
surrounding this discharge indicate that he signed documents 
acknowledging that the undesirable discharge he would receive 
would deprive him of all service benefits, VA benefits, and 
other veteran-related benefits.  He also acknowledged that he 
was subject to court martial due to his unauthorized absence, 
and he that he was seeking a clemency discharge of his own 
free will.  The documentation also indicates that the 
appellant was provided counsel to explain the discharge and 
its consequences.  The evidence surrounding his clemency 
discharge also includes a signed Reaffirmation of Allegiance 
and Pledge to Complete Alternate Service, which states that 
the appellant acknowledges that on January 19, 1973 he 
voluntarily absented himself from his military unit without 
authorization.  Furthermore, these documents contain a signed 
statement by the appellant to the Board for Alternate Service 
in which he states that the reason for his absence from 
military service was to "protest against the war because it 
bothered me."  He further requested consideration of his two 
years of good service and his year in combat.

The appellant contends that while in Vietnam he witnessed 
several friends blown up by mines, engaged in firefights with 
the enemy, and was in a helicopter that was struck and caught 
on fire, and several of the persons aboard were burned to 
death.  He states that these experiences were traumatic, and 
that to deal with these experiences he turned to alcohol and 
drugs, even after his return to the United States from 
Vietnam.  He reports symptoms of nightmares, flashbacks, 
intrusive thoughts, and an inability to hunt even though that 
was a favorite pastime prior to service.  He testified at 
several hearings that upon his return from Vietnam he had 
approximately 30 days of leave with his family in Arkansas 
before he returned to duty at Camp Lejeune, North Carolina.  
At Camp Lejeune, he was assigned to perform war games 
training, and this activity exacerbated his PTSD symptoms.  
He sought help from a military physician who simply told him 
he would get over it, and sought out the chaplain who 
likewise was unsympathetic and unaccommodating.  He began to 
fear that he would be sent back to Vietnam because his name 
appeared on a list of persons that could be sent back.  Given 
the increase of his symptoms, his alcohol and drug use, and 
conversations with another soldier and his squad leader from 
Vietnam, he decided to leave for Canada, and the three of 
them took a bus to New York, and from there made their way to 
Canada.  While in Canada, he got married, but testified that 
he was not a good husband, he had violent outbursts, and 
could not hold a job for very long.  He testified that he had 
symptoms of nightmares, flashbacks, survivor guilt and 
intrusive thoughts since his return from Vietnam to the 
present.  In January 1973 he decided to return to the United 
States and was arrested at the Canadian border and placed in 
a county jail for two weeks before being transferred to a 
marine barracks in Brooklyn, and eventually back to Camp 
Lejeune, in a marine barracks there.  While in the jail he 
was afraid for his safety.  Upon arriving at Camp Lejeune he 
was informed by a clerk informally that deserters were being 
given up to 6 years in military prison.  Because of his 
recent experiences in the county jail, and based on an 
article he read in Penthouse in 1968 concerning military 
prisons, he determined that he did not want to go to military 
prison, and he fled back to Canada.  He also testified that 
he missed his wife.  He remained in Canada until early 1975 
when he received a letter from the Clemency Board inquiring 
as to whether he wanted clemency.  He requested clemency and 
was provided with tickets to Fort Benjamin Harrison in 
Indiana, where his clemency discharge was processed.  He 
states that he was told by his assigned clemency attorney 
that because of his combat service he would be able to 
upgrade his discharge easily and that was the reason he 
decided to go for clemency as opposed to a court martial.  

Evidence of record indicates that in March 1976, the Naval 
Discharge Review Board reviewed the appellant's discharge, 
and determined that he did not take substantive issue with 
the undesirable discharge, and that there was no indication 
in the personnel or medical records of injustice, inequity or 
error.  As a result his undesirable discharge was deemed 
proper.  

In 1979 the appellant sought to have his discharge upgraded 
and applied to the Naval Discharge Review Board.  After a 
hearing, in which the appellant testified concerning his 
mental state upon his return from Vietnam, including 
assertions that he thought he would go crazy if he stayed in 
service, the review board denied the request to upgrade his 
discharge.  The Review Board based its determination on the 
extended nature of the appellant's periods of unauthorized 
absence, and a finding that while his mental stress was 
credible, the fact that he pursued no avenue of assistance 
other than one trip to sick bay did not justify his absences.  
The Review Board further found that his good conduct since 
his discharge and his hardships due to the discharge did not 
make the undesirable discharge inequitable.  

In February 1984 and again in June 1996 the appellant applied 
to the Board for Correction of Naval Records to have his 
discharge upgraded.  Both applications were denied.  The 1984 
determination states that the testimonials by friends and 
family and his statements do not outweigh the length of his 
unauthorized absences, and that there was no evidence of 
PTSD, and no evidence indicating that the PTSD prevented him 
from returning earlier than he did.  They concluded that his 
discharge characterization was not erroneous or unjust.  The 
1996 decision again relied on the length of the appellant's 
unauthorized absences, and stated that the appellant 
knowingly chose to avoid trial by court martial in exchange 
for an undesirable clemency discharge, and that even if he 
had PTSD, it was clear from the record that at some point 
during his lengthy periods of unauthorized absence he made a 
knowing decision to remain absent.

A review of the appellant's service medical records show that 
he was normal from a psychological standpoint upon entry into 
service in January 1968, and that in February 1975, at the 
time of his clemency discharge, he was also found to be 
normal from a psychological standpoint.  His Report of 
Medical History completed at this time also indicates no 
nervous trouble of any sort, no depression or excessive worry 
and no frequent trouble sleeping.  As for his period of 
service stateside immediately prior to his going AWOL, the 
service records contain six or seven treatment entries in 
December 1969, for a genitourinary disorder, and a January 
13, 1970, entry for a photoflurographic examination of the 
chest.   None of these entries address any psychiatric 
complaints.  

Also of record are several private medical statements, the 
first two, October and December 1980 statements, were 
submitted by a neurosurgeon treating the appellant's low back 
disorder.  He asserts that the appellant suffers from 
depression and emotional turmoil which have been present 
since his return from Vietnam, and that the anxieties and 
tensions described by the appellant render him incapacitated 
in most serious endeavors.  

The second set of statements were submitted by a clinical 
psychologist, Dr. Stevens.  In a February 1996 statement Dr. 
Stevens submits the results of a variety of psychological 
tests undergone by the appellant, and an evaluation of his 
current psychiatric state.  Dr. Stevens diagnoses the 
appellant with PTSD due to his experiences in Vietnam.  In 
the examination report the appellant stated that his 
experiences in Vietnam resulted in a traumatic change in his 
personality and he was in "bad shape."  He went to Canada 
but was unable to work for about a year, at which time he 
worked as a shipping and receiving clerk, a punch press 
operator, and then did assembly and welding on small soft 
drink machines.  The examiner noted that the veteran was 
currently working with mentally retarded children, but 
experiences chronic emotional distress.  The examiner also 
noted that the appellant's ability to establish and maintain 
effective or favorable relationships was definitely impaired, 
as demonstrated by his four divorces, and that his industrial 
ability was considerably impaired.

In an August 1996 statement Dr. Stevens asserts that the 
appellant's PTSD symptoms began while he was in Vietnam and 
were exacerbated when he returned.  Due to his inability to 
obtain help from the doctor and chaplain he consulted, Dr. 
Stevens opined that there were compelling circumstances 
justifying his leaving his post to reduce stimuli aggravating 
his PTSD and obtain help.  Dr. Stevens went on to state that 
the appellant's PTSD resulted in a prolonged deviation from 
his normal behavior and that he lost the ability to adjust to 
the demands of functioning at his post, thus satisfying the 
definition of insanity as described by the VA.

In addition to these private medical statements are Vet 
Center treatment records and a statement from a Vet Center 
nurse dated in June 1991.  The treatment records note a few 
symptoms of PTSD such as nightmares and intrusive thoughts, 
but primarily discuss his attempts to upgrade his discharge.  
The nurse's statement avers that the appellant was having 
readjustment problems from his Vietnam experience and 
complained of several PTSD symptoms.  She also noted that he 
was a good candidate for counseling.

To further support his claim the appellant submitted a number 
of lay statements from friends, neighbors, and family who 
assert that the appellant's behavior was markedly changed 
after his return from Vietnam, as well as signed petitions in 
support of upgrading the character of his discharge.

b.  Legal Analysis

As an initial matter, the issue in this case is one of 
status, i.e., whether the appellant is a "veteran" as that 
term is defined by law.  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  
If the former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a) (2000).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time he committed the offense which caused such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(a),(b) (West 1991); 38 C.F.R. § 
3.12(b) (2000).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2000); VAOPGCPREC 
20-97 (May 22, 1997).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), has held that the 
insanity claimed as a basis for the commission of an offense 
need not cause the misconduct, but merely must exist at the 
time of the commission of the offense leading to discharge.  
That is, there need not be a causal connection between the 
insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 
145 (1996).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6) (2000).  However, the 
bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6) (2000).  In determining 
whether compelling circumstances warranted the prolonged 
unauthorized absence, three general factors should be 
considered:  (1) the length and character of service 
exclusive of the period of the unauthorized absence will be 
considered.  This period should generally be of such quality 
and length that it can be characterized as honest, faithful 
and meritorious and of benefit to the nation; (2) 
consideration may be given to reasons offered by the claimant 
including family emergencies or obligations.  These reasons 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began; 
and, (3) the existence of a valid legal defense that would 
have precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6)(i-iii) 
(2000).

Examining the evidence, the Board concludes that the 
appellant committed two separate offenses, the first was his 
going absent without leave in January 1970, for a period of 
almost three years, and his second offense was going absent 
without leave in January 1973, for another two years, 
approximately.  With regard to both offenses, given that the 
appellant was AWOL for more than 180 days both times, and he 
was discharged under other than honorable conditions as a 
result of being AWOL, his discharge serves as a bar to VA 
benefits.  38 C.F.R. § 3.12(c)(6).  However, as noted above, 
his character of discharge can be altered if there are 
compelling circumstances to warrant his prolonged 
unauthorized absence or if he was insane at the time he 
committed the offenses.  Because there are two separate 
offenses at issue, the Board will examine them separately.

Addressing the first offense, and whether compelling 
circumstances existed to warrant his prolonged absence from 
January 1970 to January 1973, the Board finds that the 
character and length of the appellant's service exclusive of 
the period of unauthorized absence was honest, faithful, and 
meritorious, and of benefit to the nation.  He served 2 years 
and 21 days, including 13 months in overseas combat, without 
incident or reprimand.  The reasons provided by the appellant 
for his decision to go AWOL in January 1970, were unrelated 
to his family, but revolved around psychiatric stress and 
symptoms due to his combat service and the tasks being asked 
of him at Camp Lejeune, such as participating in war 
training.  He also stated that he believed he would be sent 
back to Vietnam again at this time because his name appeared 
on a list of soldiers being considered for a return tour.  
Medical evidence from Dr. Stevens states that he believed 
that the appellant could not handle the duties of his post at 
that time and left to avoid the negative stimuli and get help 
for his psychiatric symptoms.  Additionally, in the 30 or so 
days that he was with his family prior to going to Camp 
Lejeune, they stated that he exhibited behavior unlike his 
behavior prior to service.  At this time the appellant was 
only 19 years of age, with only a high school education.  
There is no evidence to suggest that a valid legal defense 
precluding conviction for being AWOL is present.  Considering 
the evidence, the Board finds that as to his unauthorized 
absence beginning on January 1970, there are compelling 
circumstances surrounding his initial prolonged absence so 
that the bar may not apply.  Specifically, the appellant had 
meritorious service for two years and he was a 19 year old 
high school graduate who had just experienced hardship while 
in combat overseas which was being exacerbated by his 
stateside service duties.  Because the Board has determined 
that compelling circumstances existed with regard to this 
misconduct, a discussion of whether the appellant was insane 
at this time is not required.

Despite the above conclusion, the discussion does not end 
here, because there is a second offense which also served as 
a basis for the appellant's other than honorable discharge.  
At the time the appellant went AWOL in January 1973, his 
service was still meritorious and of benefit to the nation; 
however, the reasons for his actions are not as compelling.  
While the appellant asserts that he was still suffering from 
PTSD symptoms, these symptoms were not being exacerbated by 
his having to perform military exercises, and during the 
intervening years, he managed to get married and hold several 
jobs in Canada, even if they were not for very long periods 
of time.  In addition, Dr. Stevens' statement regarding the 
appellant's mental state appears to refer to his mental state 
in 1970 when he was being required to perform on his "post" 
and does not reference the degree of impairment in 1973, 
other than a general acknowledgment that the appellant had 
PTSD.  In addition, the appellant himself testified on 
several occasions that the reason he fled in January 1973 was 
because he did not want to go to jail, and he was told he 
would spend 6 years in military prison.  This does not appear 
to be reasoning related to PTSD symptoms or his hardships in 
service, but a realization of the consequences of his 
unauthorized absence and a rational fear of prison.  The 
Board also notes that he was 23 at this time, not 19, and he 
had no family emergencies or obligations to attend to since 
he had spent the prior three years in Canada separated from 
his family, and had left his wife to return to the United 
States.  Furthermore, the appellant has stated that he sought 
medical help for his PTSD symptoms in Canada and was placed 
on medication by his physician there.  Finally, there is no 
indication that the appellant has a valid legal defense to a 
conviction for being AWOL, should such legal proceedings have 
been commenced.  Accordingly, the Board finds that with 
regard to the appellant's second offense of being AWOL for 
more than 180 days, there are insufficient compelling 
circumstances to render the bar to VA benefits inapplicable.  

Although there are not compelling circumstances to offset the 
bar to benefit entitlement, the inquiry does not end there.  
The appellant has also claimed that he was insane at the time 
he committed this offense.  Examining the evidence, the Board 
finds that the appellant was not insane at the time he fled 
to Canada in January 1973.  Medical evidence shows that the 
appellant had PTSD from service; however, other than Dr. 
Stevens statements regarding the appellant's state of mind in 
January 1970, there are no medical references to his state of 
mind in 1973.  While the veteran has asserted that he was 
symptomatic in 1973, he has not stated that his PTSD symptoms 
served as the basis for his decision to flee to Canada for a 
second time.  Rather, he repeatedly has stated that it was 
his fear of going to prison that made him return to Canada.  
Examining the record, the Board notes again that the 
appellant had gotten married, worked several jobs, and 
decided to return to the United States and turn himself in.  
These actions do not appear to be a great departure from the 
accepted standard of the community to which by birth and 
education he belonged to, and they indicate that he was able 
to adapt, at least somewhat, to the social customs of the 
community in which he resided, Canada.  38 C.F.R. § 3.354.  
There is no indication that he interfered with the peace of 
society, other than his being absent without leave, and while 
he may have exhibited PTSD symptoms which were deviations 
from his normal method of behavior, he also met a woman and 
got married, worked, and wrote and phoned his mother, all of 
which do not seem outside his normal method of behavior.  
When he decided to return to Canada, his primary reason given 
was because he feared prison, and again, as noted above, this 
fear seems normal.  While his decision to leave the states 
may indicate some emotional distress, the Board does not 
think that it indicates sufficient emotional distress that it 
indicates that the appellant was insane by VA standards.  
Consequently, the Board finds that while the appellant may 
have been suffering PTSD symptoms in January 1973, the 
evidence does not suggest that these symptoms were 
sufficiently debilitating as to cause him to be "insane."

Given these findings, the appellant's second offense of going 
AWOL for more than 180 days properly served as the basis for 
the appellant's undesirable clemency discharge under other 
than honorable conditions.  While the Board is sympathetic 
with the appellant's situation, it has no equitable powers to 
render relief, and is bound by the laws and regulations as 
promulgated.  Unfortunately, under these laws and 
regulations, the Board finds that the character of the 
appellant's discharge serves as a bar to VA benefits.


ORDER

New and material evidence having been received to reopen a 
claim of whether the character of the appellant's discharge 
serves as a bar to VA benefits, the petition to reopen that 
claim is granted.

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

